Citation Nr: 1215514	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected syncope due to subdural hematoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the residuals of his service-connected subdural hematoma are more severe than currently rated.  Specifically, he asserts that he continues to pass out and experience vertigo.  See April 2005 notice of disagreement.  

The Veteran is currently rated as 10 percent disabling under Diagnostic Code (DC) 8009 for a hemorrhage from brain vessels.  Under this code, 10 percent is the minimum rating for residuals of the condition.  According to the Note to DC 8009, determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.124a, DC 8009, Note.   

The record includes an October 2011 addendum report to a July 2011 VA examination; however, the report of the July 2011 examination is not of record.  On remand, the AMC/RO should obtain a copy of such report and associate it with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2).

In the October 2011 addendum, the examiner stated that the Veteran's episodes were not syncope, but rather episodes of confusion.  The Board finds this addendum inadequate to rate the Veteran's disability, as it is unclear what, if any, residuals the Veteran suffers due to his subdural hematoma.  In this regard, the Veteran was scheduled for a VA examination in November 2011, however, the examination was reportedly cancelled because the Veteran currently resides in an assisted living home.  The Board finds that VA has not fulfilled its duty to assist the Veteran, as such duty includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AMC/RO should consider alternative methods for affording the Veteran an examination.  

Thus, on remand, another examination and opinion are required in order to fulfill the duty to assist, and to determine the current level of severity of the Veteran's residuals of his service-connected subdural hematoma disability.  38 C.F.R. 
§§ 3.159, 4.2 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate the July 2011 VA examination report with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected subdural hematoma, to include syncope disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner should fully describe any symptoms and/or residuals associated with the service-connected subdural hematoma.  The examiner is requested to specify the diagnoses of any residuals of the disability.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


